            Case 1:19-cv-02431-AJN-SDA Document 135
                                                136 Filed 09/25/20
                                                          09/29/20 Page 1 of 1




                                            September 24, 2020


VIA ECF
Honorable Alison J. Nathan, U.S.D.J.
United States District Court, Southern District of New York
40 Foley Square; Room 906                                                           9/29/2020
New York, NY 10007

        Re:      Elohim EPF USA, INC. vs. 162 D&Y Corp., et al.
                 Civil Case No.: 1:19-cv-02431

Dear Judge Nathan:

        This firm represents plaintiff Elohim EPF USA, Inc. (“Plaintiff”) in the above-referenced action.
Plaintiff withdraws the March 27, 2020 Motion to Strike (Dkt. No. 102).

        We appreciate your attention to this matter.

                                                       Respectfully submitted,

 3ODLQWLII VZLWKGUDZDORIWKH
 0DUFK0RWLRQWR
 6WULNHUHVROYHV'NW1R                             Robert Paredes
                                                   of TESSER | GROSSMAN, LLP
 6225'(5('


                                     9/28/2020
